Citation Nr: 9900776	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  98-09 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of shell 
fragment wounds to the right shoulder and right thigh.


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran had service as part of a recognized guerilla unit 
in the service of the United States Armed Forces in the Far 
East from March 1945 to September 1945.

The veteran filed his original claim in February 1967.  He 
requested service connection for injuries received when a 
grenade exploded at his post in March 1945 while serving with 
a recognized guerilla unit in the Philippines.

After his initial claim and request for reconsideration were 
denied, the veteran applied to reopen his claim and submitted 
additional evidence in support of his claim on several 
occasions.  The Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, Philippines has declined to reopen his 
claim through rating decisions issued in April 1995, January 
1997 and December 1997.  This matter is before the Board of 
Veterans Appeals (Board) following the December 1997 rating 
decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the evidence submitted since the 
last final disallowance of his claim is new and material and 
warrants reopening his claim for service connection for 
residuals of shell fragment wounds to the right shoulder and 
thigh.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has submitted new 
and material evidence to warrant reopening his claim for 
entitlement to service connection for residuals of shell 
fragment wounds to the right shoulder and thigh.



FINDINGS OF FACT

1. The RO previously denied service connection for residuals 
of shell fragment wounds to the right shoulder and thigh 
in September 1967.

2. The veteran was notified of the ROs decision through a 
letter mailed to the address given by the veteran on his 
Application for Compensation or Pension (VA Form 21-526).

3.	The ROs decision was not appealed within one year and 
became final.

4. Relevant evidence submitted since the September 1967 
decision includes photographs, a doctors statement, 
statements from the veteran, affidavits of comrades, and 
Philippine Army records.  

5. This evidence is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

The additional evidence submitted since the September 1967 
final RO decision which denied entitlement to service 
connection for residuals of shell fragment wounds to the 
right shoulder and thigh is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C. 4005 
(1964); 38 C.F.R. § 19.153 (1967); currently 38 U.S.C.A. 
§§ 5108, 7105, (West 1991);  38 C.F.R. §§ 3.156, 20.1103 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran began recognized service on March 25, 1945.  By 
the veteran's account the encounter which resulted in his 
injuries took place some time in March 1945.  Through his own 
statements and the affidavits of comrades, he contends that 
Japanese soldiers ambushed the post he was guarding.  During 
the skirmish a Japanese grenade exploded and shrapnel injured 
his right shoulder and leg.  

There are no records of treatment for the claimed injuries 
during the veterans period of active duty.

The veterans April 1946 report of discharge examination 
includes no reference to any wound, scar or other abnormality 
of any of the separately specified areas of the body listed 
on the form including the musculoskeletal system.  The 
examiner noted that there was no history of wound injury or 
disease incurred in the line of duty.  The April 1946 
Affidavit for Philippine Army Personnel also indicates that 
there were no wounds or illnesses incurred while the veteran 
was on active duty and that the veteran did not receive any 
decorations, citations or awards which would tend to indicate 
combat experience.

The veteran filed his original application for service 
connection in February 1967.  In support of his application 
the veteran executed an affidavit stating his position with 
regards to the circumstances of his alleged injury and 
treatment.  A supplement to his application was filed which 
included affidavits of comrades which are consistent with the 
veteran's account of the incident, along with a hospital 
appointment card and documents offered to prove active 
service.

In July 1967 the RO denied the claim based upon the absence 
of any official record of the alleged injury.

Shortly thereafter confirmation was received from the service 
department that the affiants offered by the veteran were 
present with their respective units as stated, as well as 
statements from a private physician that the veteran had 
pieces of shrapnel in his body in 1967.

In September 1967 the RO continued its denial based on the 
lack of proof that the injury was incurred during active 
service.  The RO notified the veteran of the July and 
September 1967 decisions by letters dated August 3, 1967 and 
September 5, 1967.  No appeal was taken and the decision 
became final.

In 1995 the veteran requested that the claim be reopened and 
in support thereof he resubmitted the affidavits of his 
comrades along with new evidence in the form of additional 
Philippine Army records.  After considering the evidence the 
RO issued a letter in March 1995 continuing its 1967 denial.

In July 1995 the veteran submitted photographs of scars and 
resubmitted the Philippine Army service records.  In response 
the RO continued its denial and instructed the veteran to 
submit new and material medical evidence bearing upon service 
connection.  In response the veteran submitted a statement 
from a physician which confirmed the existence of healed 
wounds but did not provide any inservice records of injury or 
treatment.  The veteran also stated that the reason that his 
report of discharge examination does not reflect the wounds 
is because the Desk Sergeant did not have time to type 
them into his records.  In January 1997 the RO again declined 
to reopen the claim.

In May 1997 the veteran submitted a new affidavit from a 
comrade along with copies of previously submitted evidence.  
The affidavit was consistent with earlier submitted 
affidavits regarding the details of the incident which 
allegedly resulted in the veterans injuries.  The RO issued 
a decision in December 1997 finding that no new and material 
evidence had been submitted to warrant reopening the claim.


Criteria

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New and material evidence means evidence not previously part 
of the record which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir 1998); revg Colvin v.  
Derwinski, 1 Vet. App. 171 (1991).  

For the limited purpose of reopening a claim, the credibility 
of the evidence is to be presumed; this presumption does not 
apply upon the adjudication that follows the reopening.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Veterans Appeals (Court) has held 
that when considering a petition to reopen a previously and 
finally disallowed claim, the Board must conduct a two-part 
analysis, first, whether evidence submitted is new and 
material, and, second, if the Board determines that 
evidence is new and material, it must reopen the claim 
and evaluate the merits of the claim in view of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991). 

In order to be material, the newly presented evidence need 
not be probative of all the elements required to award the 
claim.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affd 78 F.3d 
604 (Fed. Cir. 1996) (table)).  However, such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for the last final 
disallowance of the claim.  Evans, 9 Vet. App. at 284.


Analysis

The RO evaluated this claim under the then applicable 
standard set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  This standard was recently overturned by the United 
States Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board will apply 
the new standard set forth in Hodge, which imposes a less 
onerous standard upon the veteran.  In view of the 
disposition of this claim, the Board finds that the veteran 
is not prejudiced in this case by the ROs application of the 
Colvin standard.  See Bernard v. Brown, 4 Vet.App. 384, 393-
94 (1993).

There are five items of new evidence.  These include a 
1996 statement of Dr. F.E., an additional Philippine military 
record, photographs of the veteran's scars, and the veterans 
contention that his discharge document (Affidavit for 
Philippine Personnel) is incorrect in that it does not 
reflect the presence of the residuals of shell fragment 
wounds for which he claims service connection.  The veteran 
alleges that the Desk [Sergeant] declined or did not have 
time to type the information which would have correctly 
reflected his condition at the time of discharge.  

The final item of new evidence is affidavit of D.F, a comrade 
of the veteran.  It is identical in its factual account to 
the affidavits previously submitted with the veteran's 
original application in 1967.  However, D.F. claims to have 
been in the same company, battalion, unit, brigade and 
organization as the veteran and present when the veteran was 
wounded.  The statement is not cumulative of previous 
statements by service comrades and since this and the other 
additional evidence must be presumed credible for purposes of 
reopening the claim, it is probative of the matter at hand.  

For these reasons the Board concludes that the evidence 
submitted since the last final disallowance of the claim 
bears directly and substantially upon the veterans alleged 
injury, is not cumulative and redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); revg Colvin 
v.  Derwinski, 1 Vet. App. 171 (1991).  As such the claim 
will be reopened.



ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for residuals of 
shell fragment wounds to the right shoulder and right thigh.  
To this extent, the claim is allowed.


REMAND

Since it has been determined that the veteran has submitted 
new and material evidence sufficient to reopen his claim for 
service connection for residuals of shell fragment wounds, 
additional development as to this issue is necessary for a 
proper appellate decision.

To ensure full compliance with due process requirements, the 
case is remanded for the following:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
of entitlement to service connection for 
residuals of shell fragment wounds to the 
right shoulder and right thigh.  Any 
records obtained should be associated 
with the claims folder.  The veteran 
should be asked to sign any necessary 
consent forms for release of his private 
medical records.

2.  After undertaking any development 
deemed appropriate, the RO should 
adjudicate the issue of entitlement to 
service connection for residuals of shell 
fragment wounds to the right shoulder and 
right thigh on a de novo basis.


If any benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the veterans 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).
.
- 2 -
